Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

AMENDMENT NO. 3, dated as of December 12, 2014 (this “Amendment”), to the Credit
Agreement dated as of November 2, 2011 as amended on April 24, 2012 and April 25
2013 (and as further amended, supplemented, amended and restated or otherwise
modified from time to time) (the “Credit Agreement”) among BEAGLE INTERMEDIATE
HOLDINGS, INC., a Delaware corporation (“Holdings”), EMDEON INC., a Delaware
corporation (the “Parent Borrower”), EBS HOLDCO I, LLC, a Delaware limited
liability company (“EBS Holdco I”), EBS HOLDCO II, LLC, a Delaware limited
liability company (“EBS Holdco II”), EMDEON BUSINESS SERVICES LLC, a Delaware
limited liability company (“EBS”), MEDIFAX-EDI, LLC, a Tennessee limited
liability company as successor by merger to MEDIFAX-EDI HOLDING COMPANY
(together with EBS Holdco I, EBS Holdco II and EBS, the “Co-Borrowers,” together
with the Parent Borrower, the “Borrowers” and each, a “Borrower”), the
Guarantors from time to time party thereto, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender (in such capacity, the “Swing Line Lender”), L/C
Issuer (in such capacity, the “L/C Issuer”) and Collateral Agent (in such
capacity, the “Collateral Agent”) and the other Agents named therein.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, Section 2.14 of the Credit Agreement permits the establishment of
Incremental Term Commitments upon notice to the Administrative Agent by the
Parent Borrower and Incremental Term Loans, subject to satisfaction of the terms
and conditions set forth therein;

WHEREAS, the Parent Borrower desires to create a new Class of Incremental Term
Commitments (the “Term B-3 Commitments” and the Incremental Term Loans with
respect to such Commitments, the “Term B-3 Loans”) under the Credit Agreement
having identical terms with and having the same rights and obligations under the
Loan Documents as the Term B-2 Loans, as set forth in the Credit Agreement and
Loan Documents, except as such terms are amended hereby;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit A hereto (a “Joinder”) as a Term B-3 Lender
will make Term B-3 Loans in the amount set forth on the signature page of such
Person’s Joinder on the effective date of this Amendment to the Parent Borrower,
the proceeds of which may be used by the Parent Borrower to finance the 2014
Acquisitions;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



--------------------------------------------------------------------------------

Section 1. Amendments.

Effective as of the Amendment No. 3 Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“2014 Acquisitions” means the acquisitions of Change Healthcare Corporation,
which was acquired by Emdeon Business Services LLC on November 25, 2014, and of
an entity disclosed to the Administrative Agent prior to the Amendment No. 3
Effective Date.

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of
December 12, 2014.

“Amendment No. 3 Effective Date” means December 12, 2014, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 3 were satisfied.

“Amendment No. 3 Joinder” means the Joinder Agreement, dated December 12, 2014,
entered into on the Amendment No. 3 Effective Date.

“Term B-3 Commitment” means, with respect to a Person, the agreement of such
Person to make a Term B-3 Loan on the Amendment No. 3, in the amount set forth
on the Amendment No. 3 Joinder of such Person. The aggregate amount of the Term
B-3 Commitments shall equal $160,000,000.

“Term B-3 Lender” means a Person with a Term B-3 Commitment to make Term B-3
Loans to the Parent Borrower on the Amendment No. 3 Effective Date, which for
the avoidance of doubt may be an existing Term Lender and any other Person
holding a Term B-3 Loan from time to time.

“Term B-3 Loan” means a Loan that is made pursuant to Section 2.01(d) of the
Credit Agreement on the Amendment No. 3 Effective Date.

(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by adding “and Term B-3 Loans” immediately after “Term B-2
Loans” in clause (a);

(c) The definition of “Class” in Section 1.01 of the Credit Agreement is hereby
amended by (i) adding “Term B-3 Commitments,” immediately after “Term B
Commitments,” in clause (b) and in the second to last sentence of the definition
of “Class” and (ii) adding “Term B-3 Loans,” immediately after “Term B Loans,”
in clause (b);

 

-2-



--------------------------------------------------------------------------------

(d) The definition of “Commitments” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Commitments,” immediately after “Term B
Commitments,”;

(e) The definition of “Facility” in Section 1.01 of the Credit Agreement is
hereby amended by adding “and Term B-3 Loans,” immediately after “Term B Loans”;

(f) Clause (i) of the definition of “Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended by adding “and Term B-3 Loans,” immediately
after “Term B Loans”;

(g) The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Loans,” immediately after “Term B Loans,”;

(h) Section 2.01 of the Credit Agreement is hereby amended by adding paragraph
(d) to the end of such Section:

“(d) Subject to the terms and conditions hereof and of Amendment No. 3, each
Term B-3 Lender severally agrees to make a Term B-3 Loan to the Parent Borrower
on the Amendment No. 3 Effective Date in the principal amount equal to its Term
B-3 Commitment on the Amendment No. 3 Effective Date. Amounts borrowed under
this Section 2.01(d) and repaid or prepaid may not be reborrowed. Term B-3 Loans
may be Base Rate Loans or Eurocurrency Loans, as further provided herein.”

(i) Section 2.05(a) of the Credit Agreement is hereby amended by adding
subclause (vii) immediately after subclause (vi) of such Section:

“(vii) Notwithstanding the foregoing, in the event that, on or prior to the date
that is six months after the Amendment No. 3 Effective Date, any Borrower
(x) prepays, refinances, substitutes or replaces any Term B-3 Loans pursuant to
a Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Parent Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Term B-3 Loans so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B-3 Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction.”

 

-3-



--------------------------------------------------------------------------------

(j) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:

“The Term B-3 Commitment of each Term B-3 Lender shall be automatically
terminated on the Amendment No. 3 Effective Date upon the borrowing of the Term
B-3 Loans on such date.”

(k) Section 2.07 of the Credit Agreement is hereby amended by adding new clause
(d) at the end of such Section:

“Term B-3 Loans. The Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
last Business Day of each March, June, September and December, commencing with
the quarter during which the Amendment No. 3 Effective Date occurs, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of all Term
B-3 Loans outstanding on the Amendment No. 3 Effective Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05).”

(l) Section 2.09 of the Credit Agreement is hereby amended adding new clause
(d) to the end of such Section:

“(d) Term B-3 Loan Funding Fee. The Parent Borrower agrees to pay on the
Amendment No. 3 Effective Date to each Term B-3 Lender party to Amendment No. 3,
as fee compensation for the funding of such Lender’s Term B-3 Loan, a funding
fee (the “Amendment No. 3 Funding Fee”) in an amount equal to 1.50% of the
stated principal amount of such Lender’s Term B-3 Loans funded on the Amendment
No.3 Effective Date. Such Amendment No. 3 Funding Fee will be in all respects
fully earned, due and payable on the Amendment No. 3 Effective Date and
non-refundable and non-creditable thereafter and shall be netted against Term
B-3 Loans made by such Term B-3 Lender.”

(m) Section 7.10 of the Credit Agreement is hereby amended by adding the
following as a new paragraph to such Section:

“Use the proceeds of all Term B-3 Loans for any purpose other than to finance
the 2014 Acquisitions, to refinance indebtedness incurred in connection with the
2014 Acquisitions and for general corporate purposes and working capital needs.”

(n) Section 10.07(b)(i)(A) of the Credit Agreement is hereby amended by adding
the following proviso immediately following the “;” at the end of such clause:

“provided further that no consent of the Parent Borrower shall be required for
an assignment of Term B-3 Loans prior to the completion of the primary
syndication of the Term B-3 Loans or the 90th day after the Amendment No. 3
Effective Date, whichever occurs first.”

 

-4-



--------------------------------------------------------------------------------

Section 2. Representations and Warranties.

Each Borrower and each Subsidiary Guarantor represents and warrants to the
Lenders as of the date hereof and the Amendment No. 3 Effective Date that:

(a) Before and after giving effect to this Amendment (including the Borrowings
contemplated herein), the representations and warranties of each Borrower and
each Subsidiary Guarantor contained in Article V of the Credit Agreement or any
other Loan Document shall be true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided, further, that, any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

Section 3. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

(1) counterparts of this Amendment executed by (A) each Loan Party and (B) the
Administrative Agent;

(2) counterparts of the Joinder executed by (A) the Parent Borrower, (B) the
Administrative Agent and (C) each Term B-3 Lender;

(3) a Note executed by a Responsible Officer of the relevant Borrower in favor
of each Lender requesting a Note at least two (2) Business Days prior to the
Amendment No. 3 Effective Date, if any.

(4) an opinion of (i) Ropes & Gray LLP, special counsel to the Parent Borrower,
(ii) Bass Berry & Sims PLC, Tennessee local counsel to the Parent Borrower,
(iii) Andrews Kurth LLP, Texas local counsel to the Parent Borrower,

 

-5-



--------------------------------------------------------------------------------

(iv) Perkins Coie LLP, Washington local counsel to the Parent Borrower and
(v) Skelton, Taintor & Abbott, Maine local counsel to the Parent Borrower, each
dated the Amendment No. 3 Effective Date and addressed to each L/C Issuer,
Arranger, the Administrative Agent and the Lenders, substantially in the form
previously provided to the Administrative Agent;

(5) (A) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of the state of its organization or a similar
Governmental Authority and (B) a certificate of a Responsible Officer of each
Loan Party dated the Amendment No. 3 Effective Date and certifying (I) to the
effect that (w) attached thereto is a true and complete copy of the certificate
or articles of incorporation or organization such Loan Party certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative (other than in the case of the Parent Borrower), certifying that
such certificate or articles of incorporation or organization have not been
amended since the Closing Date, and that such certificate or articles are in
full force and effect, (x) attached thereto is a true and complete copy of the
by-laws or operating agreements of each Loan Party as in effect on the Amendment
No. 3 Effective Date, or in the alternative (other than in the case of the
Parent Borrower), certifying that such by-laws or operating agreements have not
been amended since the Closing Date and (y) attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors, board of
managers or member, as the case may be, of each Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (II) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of any
Loan Party and signed by another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to this
clause (B);

(6) a certificate signed by a Responsible Officer of the Parent Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs (c),
(d) and (e) of this Section 3; and

(7) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) All fees and expenses due to the Administrative Agent, the Arrangers and the
Lenders (including, without limitation, pursuant to Section 4 hereof) required
to be paid on the Amendment No. 3 Effective Date shall have been paid.

(c) No Event of Default shall exist, or would result from the Amendment and
related Term B-3 Loans or from the application of the proceeds therefrom.

 

-6-



--------------------------------------------------------------------------------

(d) The representations and warranties of each Borrower and each Subsidiary
Guarantor contained in Article 5 of the Credit Agreement and Section 2 of this
Amendment or any other Loan Document shall be true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, further,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
date.

(e) The Parent Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with the covenants set forth in Section 7.11 of the Credit Agreement,
determined as of the Amendment No. 3 Effective Date and the last day of the most
recently ended Test Period, in each case, as if any Term B-3 Loans had been
outstanding on the last day of such fiscal quarter of the Parent Borrower for
testing compliance therewith.

(f) To the extent reasonably requested by a Term B-3 Lender in writing not less
than five (5) Business Days prior to the Amendment No. 3 Effective Date, the
Administrative Agent shall have received, prior to the effectiveness of this
Amendment, all documentation and other information with respect to the Borrowers
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

(g) The Administrative Agent shall have received a Request for Credit Extension
not later than 1:00 p.m. on the Business Day prior to the date of the proposed
Credit Extension.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 3 Effective Date and such notice shall be conclusive and binding.

Section 4. Expenses.

The Parent Borrower agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses incurred by them in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent.

Section 5. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

-7-



--------------------------------------------------------------------------------

Section 6. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 7. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 8. Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-3 Loans)
under the Guaranty, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, in respect of the Term
B-3 Loans) pursuant to the Collateral Documents.

Section 9. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. For the avoidance of doubt, this Amendment
shall consititute an Incremental Amendment as defined in the Credit Agreement.

Section 10. FATCA.

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), the Borrowers and the Administrative Agent shall
treat (and the Term B-3 Lender hereby authorizes the Administrative Agent to
treat) the Term B-3 Loan as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BEAGLE INTERMEDIATE HOLDINGS, INC. By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Financial Officer EMDEON INC. By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Chief Financial Officer EBS HOLDCO I, LLC EBS
HOLDCO II, LLC EMDEON BUSINESS SERVICES LLC By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO.3]



--------------------------------------------------------------------------------

EBS MASTER LLC EXPRESSBILL LLC ENVOY LLC EQUICLAIM, LLC MEDE AMERICA OF OHIO LLC
MEDIFAX-EDI, LLC

CHAPIN REVENUE CYCLE MANAGEMENT, LLC

HEALTHCARE TECHNOLOGY MANAGEMENT SERVICES LLC

DAKOTA IMAGING LLC KINETRA LLC ADVANCED BUSINESS FULFILLMENT, LLC ERX NETWORK,
L.L.C. By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Treasurer IXT SOLUTIONS, INC. CAPARIO, INC.

CHAMBERLIN EDMONDS &ASSOCIATES, INC.

MEDI, INC. GOOLD HEALTH SYSTEMS TC3 HEALTH, INC. VIEOSOFT, INC. By:  

/s/ Randy Giles

  Name: Randy Giles   Title: Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO.3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Edward Martin

  Name: Edward Martin   Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO.3]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of December [ ], 2014 (this “Agreement”), by and
among [TERM B-3 LENDER] (the “Term B-3 Lender”), Emdeon, Inc. (the “Parent
Borrower”), and BANK OF AMERICA, N.A. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 2, 2011 and amended by Amendment No. 1 dated as of April 24, 2012 ,
Amendment No. 2 dated as of April 25, 2013 and Amendment No. 3 dated as of
December 12, 2014 (“Amendment No. 3”) (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Parent Borrower, the other Borrowers and Guarantors from
time to time party thereto, Beagle Intermediate Holdings, Inc., a Delaware
corporation (“Holdings”), each lender from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may establish Incremental Commitments (the “Term B-3 Commitments”) with
existing Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Term
B-3 Lender shall become a Lender pursuant to a Joinder Agreement;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Term B-3 Lender hereby agrees to provide the Term B-3 Commitment set forth
on its signature page hereto pursuant to and in accordance with Section 2.14 of
the Credit Agreement. The Term B-3 Commitments provided pursuant to this
Agreement shall be subject to all of the terms in the Credit Agreement and to
the conditions set forth in Section 2.14 of the Credit Agreement, and shall be
entitled to all the benefits afforded by the Credit Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents.

The Term B-3 Lender, the Parent Borrower and the Administrative Agent
acknowledge and agree that the Term B-3 Commitments provided pursuant to this
Agreement shall constitute Incremental Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents. The Term B-3 Lender
hereby agrees to make the Term B-3 Loan to the Parent Borrower in an amount
equal to its Term B-3 Commitment on the Amendment No. 3 Effective Date in
accordance with Section 2.01(d) of the Credit Agreement.

 

A-1



--------------------------------------------------------------------------------

The Term B-3 Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (including Amendment No. 3), together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by the Term B-3
Lender, the Administrative Agent and the Parent Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the Term B-3 Lender shall
become a Lender under the Credit Agreement and shall have the respective Term
B-3 Commitment set forth on its signature page hereto, effective as of the
Amendment No. 3 Effective Date.

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), the Borrowers and the Administrative Agent shall
treat (and the Term B-3 Lender hereby authorizes the Administrative Agent to
treat) the Term B-3 Loan as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

A-2



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

[NAME OF TERM B-3 LENDER] By:  

 

  Name:   Title: Term B-3 Commitments: $  

 

 

A-4



--------------------------------------------------------------------------------

EMDEON, INC. By:  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

A-6